Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-18 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, lines 4-5 recite “maintaining a current contact state in response to the change of the contact state occurring within the time period” which is confusing because it is unclear what is considered the “current contact state” and how exactly that state is being “maintained.” If the contact state is changed, as recited in the claim, how is the “current contact state” being maintained?
Claim 15, lines 4-5 recite “maintaining a current contact state in response to the change of the contact state occurring within the time period” which is confusing because it is unclear what is considered the “current contact state” and how exactly that state is changed, as recited in the claim, how is the “current contact state” being maintained?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 10, 12-14, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim et al. (2016/0206499).
Regarding claim 1, Shim discloses a walking assistance method (Fig. 12) performed by a walking assistance device (walking assistance apparatus 550 and additional device 510, Fig. 5), the method comprising: receiving (receive pressure data 1210, Fig. 12), from at least one pressure sensor (pressure sensors 511, Fig. 5; analogous to the pressure sensors 231, 232, Fig. 2B; or 841-844, Fig. 8B), a pressure value indicating an amount of pressure applied to a sole (see lines 1-6 of [0100]) of a user; receiving, from an acceleration sensor (sensor 522, which may be an inertial measurement unit (IMU) sensor 130 that measures acceleration information, see the 
Regarding claim 2, Shim discloses wherein the determining the gait phase comprises: determining whether a foot of the user is in contact with a ground (see “heel landing” see 622, 623, Fig. 6; 721, 722, Fig. 7; and the first sentence of [0123]) based on the pressure value (see the last sentence of [0123], and see 1240, Fig. 12); and determining the gait phase based on whether the foot of the user is in contact with the ground (1220, Fig. 12; see also the first sentence of [0123], the first sentence of [0124], and see para. [0111]-[0114]). 
Regarding claim 5, Shim discloses wherein the determining whether the foot of the user is in contact with the ground comprises: receiving, from the at least one pressure sensor (such as pressure sensors 231, 232, Fig. 2B, or 841-844, Fig. 8B), a first pressure value (such as the pressure value associated with line 631 at a time such as 623, Fig. 6) indicating the amount of pressure applied to the sole of the user (see 
Regarding claim 6, Shim discloses wherein the determining whether the foot of the user is in contact with the ground further comprises: receiving, from a first pressure sensor (such as pressure sensor 231, Fig. 2B, or 841, 843, Fig. 8B) of the at least one pressure sensor, the first pressure value (the first pressure value associated with line 631 is from a front pressure sensor, see lines 4-6 of [0118]); receiving, from a second pressure sensor (such as pressure sensor 232, Fig. 2B, or 842, 844, Fig. 8B) of the at least one pressure sensor, the second pressure value (the second pressure value associated with line 632 is from a rear pressure sensor, see lines 6-8 of [0118]), the first pressure sensor and the second pressure sensor being provided at different locations of the foot of the user (front and rear portions, see 231, 232, Fig. 2B; 841-844, Fig. 8B); and determining whether the foot of the user is in contact with the ground based on the first pressure value and the second pressure value (see the first sentence of [0123] and the first sentence of [0124] and Fig. 6. The first pressure value and second pressure value are used to determine the “heel landing” time). 

Regarding claim 10, Shim discloses wherein the driver (554, Fig. 5) is configured to provide the assist torque to an ankle of the user (the walking assistance apparatus may include supports down to an ankle, see the penultimate sentence of [0057], and the second sentence of [0072]. Thus, assistance torque(s) from the driver would be transferred through the whole leg, including the ankle). 
Regarding claim 12, Shim discloses a non-transitory computer-readable recording medium storing instructions (see paragraph [0065] and lines 3-14 of [0066], the memory may include program instructions to perform the method steps) that, when executed by a processor (processor 553, Fig. 5), cause the processor to perform the method of claim 1 (see lines 3-14 of [0066], the processor uses instructions to carry out the method). 
Regarding claim 13, Shim discloses a walking assistance device (walking assistance apparatus 550 and additional device 510, Fig. 5), comprising: a memory configured to store a program to assist a user with walking (see paragraph [0065] and 
Regarding claim 14, Shim discloses wherein the processor is configured to determine the gait phase by, determining whether a foot of the user is in contact with a ground (see “heel landing” see 622, 623, Fig. 6; 721, 722, Fig. 7; and the first sentence of [0123]) based on the pressure value (see the last sentence of [0123], and see 1240, Fig. 12), and determining the gait phase based on whether the foot of the user is in 
Regarding claim 17, Shim discloses wherein the processor (553) is configured to determine whether the foot of the user is in contact with the ground by, receiving, from the at least one pressure sensor (such as pressure sensors 231, 232, Fig. 2B, or 841-844, Fig. 8B), a first pressure value (such as the pressure value associated with line 631 at a time such as 623, Fig. 6) indicating the amount of pressure applied to the sole of the user (see lines 4-6 of [0118]) at a first time (at time 623, Fig. 6); receiving, from the at least one pressure sensor (231, 232, Fig. 2B; 841-844, Fig. 8B), a second pressure value (such as the pressure value associated with line 632 at a time such as 622, Fig. 6) indicating the amount of pressure applied to the sole of the user (see lines 6-8 of [0118]) at a second time (at time 622, Fig. 6), the second time being different from the first time (time 622 is different than time 623, see Fig. 6); and determining whether the foot of the user is in contact with the ground based on the first pressure value and the second pressure value (see the first sentence of [0123] and [0124] and Fig. 6. The first pressure value and second pressure value are used to determine the “heel landing” time). 
Regarding claim 18, Shim discloses wherein the processor (553) is configured to determine the gait phase by, determining whether the user is in a walking state based on the acceleration information (motion of the user walking in X-axis, Y-axis, and Z-axis, is determined from acceleration data, as well as a landing point of a foot, see all of [0061]. If the user is moving, as sensed by acceleration data, this is a walking state); and determining whether a foot of the user is in contact with a ground in response to the . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (2016/0184985) as applied to claims 2 and 14 above, and further in view of Lee et al. (2016/0310342).
Regarding claim 3, Shim discloses determining whether the foot of the user is in contact with the ground based on the pressure value (see the first sentence of [0123] and [0124] and Fig. 6. The first pressure value and second pressure value are used to determine the “heel landing” time). Furthermore, Shim discloses determining whether the foot of the user is in contact with the ground based on the pressure value (see the first sentences of [0123] and [0124] and Fig. 6) throughout the walking process, and 
Shim is silent regarding determining whether a change of a contact state occurs within a time period; maintaining a current contact state in response to the change of the contact state occurring within the time period. 
Lee teaches a related walking assistance method (see the last three lines of [0028]) that also detects pressures in the sole of a foot during walking (pressure sensors S1-S5, Fig. 3; see S10, Fig. 4). Lee determines whether a change of a contact state (change in gait, estimated based upon changes in sensed pressure) occurs within a time period (the state of each pressure sensor S1-S5 is monitored for changes during time period “DTime” see lines 1-5 of [0062] and Equation 1). The current contact state (gait phase) is maintained (set) in response to a change of contact state occurring within the time period (see lines 1-4 of [0056], lines 1-6 of [0061], and equation 1, the walking velocity and step length are estimated from the changes in contact of the pressure sensors S1-S5 during sensor measurement period DTime). The walking assistance driver is controlled based on this gait phase estimation (see lines 1-3 of [0063]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shim to determine whether a change of a contact state occurs within a time period and maintain a current contact state in response to the change of the contact state occurring within the time period as taught by Lee because detecting changes in the pressure over time will allow the walking velocity and step length to be estimated, and this estimation can be used to better inform the current gait phase the user is performing.

Shim is silent regarding determining whether a change of a contact state occurs within a time period; maintaining a current contact state in response to the change of the contact state occurring within the time period. 
Lee teaches a related walking assistance method (see the last three lines of [0028]) that also detects pressures in the sole of a foot during walking (pressure sensors S1-S5, Fig. 3; see S10, Fig. 4). Lee determines whether a change of a contact state (change in gait, estimated based upon changes in sensed pressure) occurs within a time period (the state of each pressure sensor S1-S5 is monitored for changes during time period “DTime” see lines 1-5 of [0062] and Equation 1). The current contact state (gait phase) is maintained (set) in response to a change of contact state occurring within the time period (see lines 1-4 of [0056], lines 1-6 of [0061], and equation 1, the walking velocity and step length are estimated from the changes in contact of the pressure sensors S1-S5 during sensor measurement period DTime). The walking assistance driver is controlled based on this gait phase estimation (see lines 1-3 of [0063]).
.
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (2016/0184985) as applied to claims 2 and 14 above, and further in view of Nedelkovski (“What is a Schmitt Trigger | How It Works.” How To Mechatronics. 2015).
Regarding claim 4, Shim discloses determining whether the foot of the user is in contact with the ground based on the pressure value (see the first sentence of [0123] and [0124] and Fig. 6. The first pressure value and second pressure value are used to determine the “heel landing” time). Shim appears to obtain a square-wave signal from the pressure sensors (see 631, 632, Figs. 6-7), but does not specifically state how this signal is acquired and thus is silent regarding using a Schmitt trigger threshold. However, a Schmitt trigger is a well-known comparator circuit often used to convert analog input to a digital output.
For example, Nedelkovski teaches using a Schmitt trigger threshold in mechatronics in order to avoid errors from noisy input signals in order to get square wave signals (see the first sentence of the “Overview”). The Schmitt Trigger can utilize 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one pressure sensor of Shim to have the sensor signal converted into a clean square wave as taught by Nedelkovski because this is a combination of prior art elements according to known techniques (Schmitt Trigger is a known comparator circuit) to provide an expected result of producing a clean square wave once the sensed value(s) reach a threshold. Thus, any additional noise the sensed signal may have will be removed at a threshold value, thereby avoiding errors due to noisy input signals.
Regarding claim 16, Shim discloses determining whether the foot of the user is in contact with the ground based on the pressure value (see the first sentence of [0123] and [0124] and Fig. 6. The first pressure value and second pressure value are used to determine the “heel landing” time). Shim appears to obtain a square-wave signal from the pressure sensors (see 631, 632, Figs. 6-7), but does not specifically state how this signal is acquired and thus is silent regarding using a Schmitt trigger threshold. However, a Schmitt trigger is a well-known comparator circuit often used to convert analog input to a digital output.
For example, Nedelkovski teaches using a Schmitt trigger threshold in mechatronics in order to avoid errors from noisy input signals in order to get square wave signals (see the first sentence of the “Overview”). The Schmitt Trigger can utilize one or more thresholds to filter a noisy signal (see the graphs at the end of the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one pressure sensor of Shim to have the sensor signal converted into a clean square wave as taught by Nedelkovski because this is a combination of prior art elements according to known techniques (Schmitt Trigger is a known comparator circuit) to provide an expected result of producing a clean square wave once the sensed value(s) reach a threshold. Thus, any additional noise the sensed signal may have will be removed at a threshold value, thereby avoiding errors due to noisy input signals.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (2016/0184985) as applied to claim 7 above, and further in view of Tong et al. (2016/0331560).
Regarding claim 8, Shim is silent regarding calculating a magnitude of acceleration of the user based on the acceleration information; determining that the user is in the walking state in response to the magnitude of acceleration being greater than an acceleration threshold; and determining that the user is in a stand state in response to the magnitude of acceleration being less than or equal to the acceleration threshold. 
Tong teaches a related walking assistance device (Fig. 1) that includes an acceleration sensor to detect acceleration information (motion sensors such as 34, Fig. 1, which may include an accelerometer, see the first two sentences of [0041]). The device determines that the user is in a walking state (see lines 1-4 of [0044]) in response to an acceleration value being greater than an acceleration threshold (see 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the acceleration information in the Shim method to be compared to a threshold value as taught by Tong in order to determine whether a user is in a walking state or merely standing. This would help the device determine when to provide assistance, during the walking state.
The modified Shim/Tong device does not specifically state that the magnitude of acceleration is calculated.
However, calculating an acceleration magnitude from acceleration data is well known and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the acceleration information of Shim/Tong to include a calculation of a magnitude of acceleration, since it has been held that where the general conditions of a claim are disclosed in the prior art (using acceleration information to compare to an acceleration threshold), discovering the optimum or workable ranges (comparing the magnitude of the acceleration) involves only routine skill in the art.  MPEP 2144.05.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (2016/0184985) as applied to claim 1 above, and further in view of Sankai (2006/0211956).
Regarding claim 9, Shim discloses determining a target gait (see lines 1-4 of [0164]) that would necessarily correspond to gait information (“gait information” is a broad phrase, as any information related to a user walking would be considered gait information), but does not specifically state determining a target gait phase corresponding to gait information among preset gait phases. 
Sankai teaches a related walking assistance device (Fig. 2) that includes a physical quantity sensor (13, Fig. 9; such as rotation angle and angular velocity of each joint, walking speed, acceleration, movement of center of gravity, see lines 12-16 of [0126]) in order to determine an intended gait phase among preset gait phases (the detected physical quantities are compared to a database with preset walking gait phases such as A1, A2, A3, A4, see Figs. 10-11 and para. [0129]-[0130]). Once a gait phase is identified, an assistance torque ‘(power assist rate, ST611-ST612, Fig. 12) is provided to obtain a target gait phase corresponding to the gait information among preset gait phases (see lines 4-12 of [0136]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shim to include a physical quantity sensor that has its values compared to a database including target gait phases corresponding to gait information among preset gait phases as taught by Sankai so that a particular walking phase can be identified, and the appropriate amount of assistance torque can subsequently be provided.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (2016/0184985) as applied to claim 1 above, and further in view of Almesfer et al. (2012/0172770).
Regarding claim 11, Shim is silent regarding wherein the controlling of the driver comprises: calculating a desired length of a support frame corresponding to the assist torque; and controlling the driver to adjust an actual length of the support frame to the desired length. 
Almesfer teaches a related walking assistance device (Fig. 4) in which the controlling of the driver (actuator(s) such as hip actuator 16, knee actuator 13, foot actuator 19, Fig. 1) comprises calculating a desired length of a support frame (using inverse kinematics to determine a desired position of each joint affecting a position of the foot joint, see lines 13-17 of [0022]) corresponding to an assist torque (the actuation of each actuator corresponds to an assist torque because it provides an assisting torque to a joint of the body), and controlling the drive to adjust the actual length of the support frame to the desired length (see the last give lines of [0022]). This allows each joint to achieve a particular desired angle, and can be especially helpful for the ankle to accommodate changes in sloped terrain (see lines 1-8 of [0022]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of the walking assistance device of Shim to include a frame that has actuators at each of the hip, knee, and ankle joints, and each actuator is controlled by calculating a desired actuator length and then controlling the drive to adjust the actual length as taught by Almesfer because this allows each joint to achieve a particular desired angle, and can .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sankai (2008/0234608) discloses a related walking assistance device that has a floor reaction force sensor and a gait phase identification system. Clausen (2009/0222105) discloses a related walking assistance device with an inertial measurement unit to determine a gait cycle phase. Goffer et al. (2010/0094188) discloses a related walking assistance device that has ground force sensors and an algorithm for identifying a stance from the sensed signals and actuating motorized joints to perform an action. Sankai et al. (2010/0271051) discloses a related walking assistance device with floor reaction force sensor(s) and gait phase identification. Nakashima et al. (2012/0226203) discloses a related walking assistance device with reaction force sensor(s). Shim et al. (2016/0184985) discloses a related walking assistance device with pressure sensor(s) in the foot area to detect a landing point in time, and an acceleration sensor. Kim et al. (2016/0229055) discloses a related walking robotic device that detects a current motion phase and has ground reaction force sensor(s). Tong et al. (2016/0331557) discloses a related exoskeleton for providing walking assistance particularly to an ankle joint, and determining a gait phase, a walking speed, a walking condition, and an actuator to generate a torque profile to assist. Shin (2017/0007426) discloses a related walking assistance device that detects whether the device is walking based on an acceleration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473.  The examiner can normally be reached on Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785                                                                                                                                                                                             
/RACHEL T SIPPEL/           Primary Examiner, Art Unit 3785